Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Applicants’ Remarks filed on 5/31/2022, where it is noted that no claim amendments accompany the response. 
Claims 21-40 are pending in the instant application and are examined on the merits herein.
Priority
The application is a continuation of application of 15/707,477 filed on 09/18/2017, now US 10813940, which is a continuation of application 13/335,404, filed on 12/22/2011, now US 9763970, which claims priority to provisional applications 61/551,758, filed on 10/26/2011, and 61/428,866, filed on 12/31/2010.

Information Disclosure Statement
The information disclosure statements (IDS) dated 3/29/2022 and 6/17/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections
Applicant’s response, filed on 5/31/2022, with respect to the rejection of claims 32-38 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant argues that the specification supports that the claimed HMOs play a role in treating viral infections in general, at least in part by ameliorating symptoms of viral infection, such as inflammation. The rejection is hereby withdrawn.

Maintained Rejections

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over five US patents as tabulated below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the reference patents claims subject matter that is an obvious variation of the instant claims, for the reasons detailed in the table below.
Reference Patent
Instant Claims Rejected
Reference Claims
Instant limitation of 40-350 mg/L specific nucleotides
Instant limitation of 0.01-10 mg/L 3’-SL or 6’SL or LNnT
Instant limitation of DHA or ARA
Instant limitation of specific carotenoids
Instant limitation of >3 mo. Shelf stability
Instant limitation of treating a viral infection
9,763,970
32-38
1-9
40-320 of CMP, UMP, AMP or GMP (claim 6)
0.01-10 of LNnT, 3’-SL or 6’SL (claims 3,4)
Not applicable
Not applicable
Not applicable
Claim 1
10,813,940
21-31, 39 and 40
1-14
40-320 of CMP, UMP, AMP or GMP (claim 6)
0.01-10 of LNnT, 3’-SL or 6’SL (claim 1)
Examples 36-45
Examples 36-45 with carotenoid mixture defines at Col. 13
Col. 22 “The exemplified compositions are shelf stable…” with “shelf stable” defined at Col. 4 being at least 3 mo.
Not applicable
10,369,164
21-26, 39 and 40
1-6, 10-13
10-200 mg/L nucleotide (Claim 5) with CMP etc exemplified (Col. 14)
Claim 1 and Examples 1-35
Claim 2
Examples 1-25 with carotenoid mixture defines at Col. 13
Claim 1
Not applicable
10,973,837
21-23
1, 2, 4-7, 10, 13-16
10-200 mg/L nucleotide specifically CMP etc (Claims 1, 6)
0.01-5 mg/L 3’-SL (Claim 2)
Claim 1
Claim 7
Claim 1
Not applicable
11,197,875
21-23
1, 6-8, 11, 17-19
10-200 mg/L nucleotide specifically CMP etc (Claims 1, 7)
0.01-5 mg/L 3’-SL (Claim 1)
Claim 1
Claim 1
Claim 1
Not applicable

With respect to the above table it is noted that some limitations are fulfilled by looking to examples in the respective specifications. It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (MPEP § 804(II)(B)(2)(a))

Claims of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over several co-pending applications, as tabulated below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the reference applications claims subject matter that is an obvious variation of the instant claims, for the reasons detailed in the table below.
Reference Application
Instant Claims Rejected
Reference Claims
Instant limitation of 40-350 mg/L specific nucleotides
Instant limitation of 0.01-10 mg/L 3’-SL or 6’SL or LNnT
Instant limitation of DHA or ARA
Instant limitation of specific carotenoids
Instant limitation of >3 mo. Shelf stability
17/099018
21-24
12, 14,15, 18
10-200 of CMP, UMP, AMP or GMP (claim 15)
0.01-10 of 3’-SL and 6’SL (claim 12)
Claim 11
Claim 11
Claim 11
16/698422
21-24, 26
21-27, 29, 31
42-200 of CMP, UMP, AMP or GMP (claim 21)
0.04-20 of 3’-SL, 6’SL, 2’-FL, 3-FL (claim 27)
Claim 21
Claim 21
Claim 21
17/228342
21-23
11-18
10-200 of CMP, UMP, AMP or GMP (claim 16)
0.01-5 of  6’SL, 2’-FL (claim 11)
Claim 11
Claim 11
Claim 11
15/844294
21-23
1-6
72-200 mg/L nucleotide (Claim 1 )specifically CMP etc (Examples, ¶0107)
0.001-20 mg/L 6’-SL (Claim 3, 6)
Claim 1
Claim 1
Claim 1

With respect to the above table it is noted that some limitations are fulfilled by looking to examples in the respective specifications. It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (MPEP § 804(II)(B)(2)(a))
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicants’ response with respect to the double patenting rejections, has been fully considered. 
Applicant responds to the double patenting rejections requesting that the rejections be held in abeyance should patentability hinge on the double patenting rejections alone. Applicants’ request is improper because filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary to overcome an obvious type double patenting rejection. Obvious type double patenting rejections may not be held in abeyance because they are not related to objections or requirements “as to form”. (MPEP § 804) The rejection is still deemed proper and maintained.

New Grounds of Rejection
Claims of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 17/562327, as tabulated below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference application claims subject matter that is an obvious variation of the instant claims, for the reasons detailed in the table below.
Reference Application
Instant Claims Rejected
Reference Claims
Instant limitation of 40-350 mg/L specific nucleotides
Instant limitation of 0.01-10 mg/L 3’-SL or 6’SL or LNnT
Instant limitation of DHA or ARA
Instant limitation of specific carotenoids
17/562327
32-38
1-20
42 or 72 mg/L nucleotides (claim 17 and 18; Examples 1-36; ¶0114)
0.1-10 of 3’-SL and 6’SL (claim 1)
Examples 1-36
Examples 1-36; ¶0111

With respect to the above table it is noted that some limitations are fulfilled by looking to examples in the respective specifications. It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (MPEP § 804(II)(B)(2)(a))
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	/DALE R MILLER/           Primary Examiner, Art Unit 1623